Title: Board of Visitors, University of Virginia, 19 July 1830
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Monday July 19th.
                        The Board met according to adjournment.
                        Resolved, That it is the duty of the Chairman, from time to time, to lay before the Faculty all such
                            information as, in his opinion, the interests of the University may require, and promptly to bring to their attention all
                            such offences against the laws as he may deem proper for their animadversion; especially all such as he may think
                            deserving major punishments. In the performance of this duty the Chairman will be amenable to the Visitors alone for the
                            exercise of a sound discretion.
                        The Faculty may, at pleasure call on the Chairman for information touching any subject proper for their
                            deliberations, and it will be his duty to communicate it if in his power, or to assign to them the reasons which induce
                            him to think that the interests of the University require that it should be withheld; but the Faculty can, in no case
                            proceed to punish or to try an offence, not brought before them by the Chairman.
                        It is the duty of the Professors, and demonstrator, promptly to communicate to the Chairman all offences
                            against the Enactments, which come to their knowledge, and to interpose to prevent any such offences in their presence.
                            Such interposition, however, can never require or justify the language of passion, nor, beyond the limit of the lecture
                            room, can it require any other than that of friendly warning and parental admonition.
                        Any student resisting or resenting such interposition, his advisers, aiders and abettors shall be deemed
                            insubordinate, and will be liable to any of the minor or major punishments according to the degree of his offence.
                        The Board then adjourned till tomorrow 8. O.Clock.
                        
                            
                                
                            
                        
                    